                   Exhibit 3




Case 1:20-cv-00613-CCE-LPA Document 59-18 Filed 08/12/20 Page 1 of 5
                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           No. 1:20-cv-00613-CCE-LPA

NATIONAL ASSOCIATION FOR                    )
THE ADVANCEMENT OF                          )
COLORED PEOPLE ALAMANCE                     )
COUNTY BRANCH, et al.                       )
                                            )
Plaintiffs,                                 )
                                            )
v.                                          )
                                            )
JERRY PETERMAN, et al.,                     )
                                            )
Defendants.                                 )


                      DECLARATION OF MAURICE WELLS, JR.

     1. My name is Maurice Wells, Jr. I am African American and a resident of Alamance
        County. I am over the age of eighteen and am competent to provide the
        information that follows based upon my personal knowledge.

     2. At around 10:00am on Tuesday, August 4, 2020, I drove to the Historic
        Courthouse in Graham, parked my car on South Main Street about a block away
        from the Court Square, and walked to the Courthouse using the crosswalk from
        South Main to the south entrance. I used the sidewalk around the west side of the
        Courthouse to walk to the north entrance. I was wearing a Black Lives Matter T-
        shirt and carrying a small sign printed with “Black Lives Matter.”

     2. I wanted to go stand on the Courthouse’s north entrance steps with my sign to
        protest racial injustice, including systemic racism and police brutality perpetrated
        against people of color by law enforcement officers in Alamance County. I chose
        the Courthouse’s north entrance for my protest because that is the main entrance
        that people use and I wanted to engage the public on these issues. I also want to
        protest there because that is where the Confederate monument stands. Below is a
        photo which fairly and accurately depicts what the area near the monument and
        north entrance to the Courthouse looked like when I was there on August 4:




                                                1



      Case 1:20-cv-00613-CCE-LPA Document 59-18 Filed 08/12/20 Page 2 of 5
4. My ancestral family lived in Alamance County as far back as we can trace (the
   year 1863). So that monument is a constant reminder to me of the oppression my
   ancestors suffered at the hands of white people in Alamance County. I want to
   protest on the sidewalk beside that monument (the reddish part of the crosswalk
   beside the fenced-off monument mound in the above photo, near the flag pole on
   the sidewalk behind the monument and in front of the steps as seen in the above
   photo) because I am protesting my local government’s continuing celebration of
   the Confederacy and white supremacy which that monument symbolizes placed
   where it is.

5. The photo below fairly and accurately depicts the sidewalk next to the monument
   and the sidewalk area to the right of the steps (in the photo, about where the lady
   with white pants is) where I was standing when Deputy Neece of the Alamance
   County Sheriff’s Office (ACSO) got out of her patrol vehicle, which was parked
   beside the reddish sidewalk adjacent to the monument, and approached me. She
   told me “You can’t protest here during court hours; you need to go to the other
   side of the street (pointing to the Sesquintennial Park).”




                                         2



 Case 1:20-cv-00613-CCE-LPA Document 59-18 Filed 08/12/20 Page 3 of 5
6. I asked Deputy Neece if that was a lawful order, and she went away for a half
   hour, came back and told me I couldn’t protest there during business hours. I
   obeyed her order because I did not want to get arrested. Using the crosswalk to
   North Main, I crossed the street and stood on the corner near the fire hydrant on
   Sesquintennial Square. I was there with my sign for a bit over an hour by myself,
   until noon, when I left to go get some lunch.

7. I used the North Main crosswalk to cross through Court Square to get back to my
   car. I folded up my sign as I reached the sidewalk in front of the courthouse;
   however, Deputy Neece, who was standing on the steps in front of the north
   entrance, approached me and said “You can’t stand here.” I said, “But I’m not
   protesting, I folded up my sign.” I gestured to the white man sitting on the raised
   curb on the west side of the north entrance, and said “How can he be here and I
   can’t?” She responded, “He is waiting on a ride,” and I said, “How do you know
   I’m not waiting on my ride?” She said “I know you are not.” I said, “It is not fair
   for him to be able to be here but I’m not.” She said something about my shirt, and
   I said, “So are you saying I cannot wear this shirt?” She said, “No, you just cannot
   stand here. Leave the property.” I left.

8. On August 10, after I got off work, I drove to the Courthouse and parked on the
   southwest side in Court Square, arriving around 5:30pm. Carrying a Black Lives
   Matter sign, I walked to the northwest side of the north entrance and stood on the
   sidewalk. Two women, whom I did not know but who told me they live in

                                         3



 Case 1:20-cv-00613-CCE-LPA Document 59-18 Filed 08/12/20 Page 4 of 5
       Burlington, joined me after a while. One of the women was wearing a Black Lives
       Matter t-shirt, and I let the other woman hold my sign while I raised my fist in the
       air.

   9. A white man wearing a black polo shirt and brown pants got out of a white car,
      which was parked behind the monument and blocking the crosswalk between the
      monument and the courthouse steps and came over to talk with us. He introduced
      himself as “Matt,” said he was a Sergeant and Supervisor Investigator in the
      ACSO’s High Crimes Division. He was very friendly and talked to us for a while.
      He told us that the High Crimes Division was assigned to guard the monument
      from 5pm throughout the night. I told him that I thought it was a waste of taxpayer
      money and valuable resources to have the High Crimes Division doing that. We
      had a good conversation off and on until he left around 8pm. He told me I had to
      leave by 8:30pm and I told him I was planning on staying longer and they would
      have to order me to leave.

   10. Deputy Herron replaced the Sergeant to watch the monument, and we talked too,
       as he was also very friendly. He did order me to leave at 8:30pm, which I did so
       that I would not be arrested.

I declare under penalty of perjury that the foregoing is true and correct. Executed on
August 11, 2020.

                                          Maurice Wells Jr.
                                          Maurice Wells, Jr.




                                             4



    Case 1:20-cv-00613-CCE-LPA Document 59-18 Filed 08/12/20 Page 5 of 5
